AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00132-LGW-BWC Document11 Filed 07/20/21 Page 1 of 2

In the Aunited States District Court
Por the Southern District of Georgia

WMapcross Division
MICHEL LINS DOSSANTOS, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cev-132

*

Vv. *

*

WARDEN D. GREEN WALT, *
ok

*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner Michel Dossantos
(*“Dossantos”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, GRANTS
Respondent’s Motion to Dismiss, DENIES Dossantos’ 28 U.S.C.

§ 2241 Petition, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rev, 8/82)

 

 

Case 5:20-cv-00132-LGW-BWC Document11 Filed 07/20/21 Page 2 of 2

Dossantos in forma pauperis status on appeal.

SO ORDERED, this day of Tahu , 2021.

 

HON. SA GODBEY WOOD, JUDGE
UNIT STATES DISTRICT COURT
Ss ERN DISTRICT OF GEORGIA

 
